      Case 2:18-cr-00422-SMB Document 962 Filed 05/08/20 Page 1 of 9



     MICHAEL BAILEY
 1   United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1200
     Los Angeles, CA 90012
 9   Telephone (213) 894-3391
10   BRIAN BENCZKOWSKI
     Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                              FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                             No. CR-18-00422-PHX-SMB
20                        Plaintiff,                   RESPONSE TO DEFENDANTS’
                                                     MOTION IN LIMINE TO PRECLUDE
21            v.                                        CERTAIN REFERENCES TO
                                                      WITNESSES, DEFENDANTS, AND
22                                                         DEFENSE COUNSEL
     Michael Lacey, et al.,                                    (DOC. 904)
23
                          Defendants.
24
25
26                                      INTRODUCTION

27         Defendants have moved in limine seeking to prevent the government from using the

28   following three words or phrases at trial: (1) referring to the victims as “victims,” (2)


                                               -1-
      Case 2:18-cr-00422-SMB Document 962 Filed 05/08/20 Page 2 of 9




 1   referring to Defendants as “Backpage Defendants,” and (3) referring to defense counsel as
 2   “Backpage lawyers.” First, as to the victims, the Court should deny Defendants’ request
 3   because the victims named in the Superseding Indictment (SSI) properly qualify as victims
 4   under the Crime Victim Rights Act (CVRA). Next, as to referring to the Defendants as the
 5   “Backpage Defendants” the Court should deny the request. Defendants are the founders,
 6   co-owners, principals, and managers of the website www.Backpage.com; some maintained
 7   ownership interest in the company for over a decade while others worked at the company
 8   until the website was seized in April 2018. Finally, the Court should deny Defendants’
 9   third request, to preclude the government from referring to defense counsel as “Backpage
10   lawyers” as moot. The government does not intend to refer to defense counsel as
11   “Backpage lawyers.” 1 If the government needs to refer to defense counsel at trial, it can
12   do so with defense counsel’s name or generally and collectively as defense counsel.
13                   MEMORANDUM OF POINTS AND AUTHORITIES
14   I.     The Victims Identified in the Superseding Indictment Qualify as Victims
15          Under the Crime Victim Rights Act (CVRA) and Should be Referred to as
16          Victims During Trial.
17          A.     The Crime Victim Rights Act
18          The Crime Victim Rights Act, 18 U.S.C. § 3771, was enacted to make crime victims
19   full participants in the criminal justice system. Kenna v. U.S. Distr. Court for C.D.Cal,
20   485 F.3d 1011 (9th Cir. 2006). Defendants argue use of the word “victim” before the jury
21   is overly prejudicial because it would “turn the presumption of innocence on its head.”
22   (Doc. 904 at 5.) Defendants also argue that no person can labeled as a victim unless a jury
23   determines that there has been a commission of a Federal offense. (Doc. 904 at 7.)
24   Defendants’ position is contrary to the law.
25
26          1
              The government reserves the right to modify its position should the law firm of
27   Davis Wright Tremaine LLP (DWT) or any of its attorneys become an area of testimony
     at trial. DWT has represented Backpage and its co-owners, founders, principals, and
28   managers in various civil and criminal proceedings throughout the country. (See Doc. 118,
     906.)

                                                -2-
      Case 2:18-cr-00422-SMB Document 962 Filed 05/08/20 Page 3 of 9




 1          A crime victim is defined as a person directly and proximately harmed as a result of
 2   the commission of a Federal offense. 18 U.S.C. § 3771(e)(2)(A).          In United States v.
 3   Turner, the magistrate judge interpreted “crime victim” to include any person who would
 4   be considered a crime victim if the government were to establish the truth of the factual
 5   allegation in its charging instrument. 367 F.Supp. 2d 319, 326 (E.D.N.Y. 2005.) In Turner,
 6   the court contemplated Defendants’ argument here - the syllogism which would render the
 7   CVRA inapplicable in any criminal case unless and until the defendant is proved guilty
 8   beyond a reasonable doubt and concluded an absurdity would result that Congress did not
 9   intend. Id. About five years later, the court in United States v. Grace disagreed with how
10   the Turner court defined its crime victims, but came to a similar conclusion that when
11   determining whether a person was a crime victim within the meaning of the Crime Victim
12   Rights Act, a court need only assume that the federal offense alleged has occurred, and
13   then identify, if possible, who was directly and proximately harmed as a result of the
14   commission of the offense. United States v. Grace, 597 F.Supp 2d 1157, 1161 (D. Mont.
15   Feb. 13, 2009); 18 U.S.C.A. § 3771(e). Neither court required a finding of guilt beyond
16   reasonable doubt before a person could be considered a crime victim. While courts may
17   differ on how a crime victim may be identified, Defendants have not cited any case that
18   specifically holds a person cannot be identified as a victim until a jury has found the
19   accused guilty.
20          Moreover, the identification of crime victims under the Crime Victim Rights Act
21   does not depend on the guilt or innocence of the accused, and therefore it is unnecessary to
22   consider what effect the presumption of innocence has when it comes to identifying
23   victims. Grace at 1161. Grace illustrated this point with the following analogy: If the
24   government indicts a person for allegedly robbing a bank, the court need not assume the
25   accused is guilty in order to conclude the bank was robbed. Id. at 1162. Similarly, if a jury
26   determines the government failed to meet its burden of proof and acquits the accused, it
27   does not mean the bank was not robbed. Id. A person need not be found guilty beyond a
28   reasonable doubt before there can be a crime victim. Finally, a crime victim is a victim


                                                 -3-
      Case 2:18-cr-00422-SMB Document 962 Filed 05/08/20 Page 4 of 9




 1   whose rights attach long before a determination of guilt. See In re: Dean, 527 F.3d 391,
 2   395 (5th Cir. 2008) (holding the CVRA was violated when the government failed to confer
 3   with victims prior to entering into a plea agreement and before charges were filed.)
 4           Defendants rely upon Berry v. City of Detroit, 25 F.3d 1342, 1353 (6th Cir. 1994),
 5   in support of the proposition that “victim” is a legal term that the court must define, but
 6   their reliance is misplaced. (Doc. 904 at 7.) Berry was a § 1983 action brought by the
 7   victim’s estate against a police officer and the city after Berry was fatally shot by the police
 8   officer. Id. at 1342. One of the issues was if the plaintiff’s expert was qualified to testify
 9   as an expert about whether the alleged failure to properly discipline officers was the
10   proximate cause of the officer shooting. Id. at 1348. The Sixth Circuit held it was improper
11   for the expert to testify that gross negligence equates to deliberate ignorance as deliberate
12   ignorance is a legal term. Id. at 1353. While the Sixth Circuit held that it is the
13   responsibility of the court, not testifying witnesses, to define legal terms, Berry does not
14   extend to define “victim” as a legal term. Whether an individual or entity is a crime victim
15   is factual inquiry for the jurors to decide. See United States v. Giraldo-Serna, 118 F.Supp.
16   3d 377, 383 (D.D.C. August 7, 2015) (citing In re: Rendon Galvis, 564 F.3d 170, 175 (2nd
17   Cir. 2009) (finding “the necessary inquiry is a fact-specific one.”)).
18          Similarly, the other cases relied upon by Defendants are dissimilar and easily
19   distinguished. United States v. Idaho City Light & Power Corp. Assoc., Inc. is a civil case
20   over fire damages caused to land belonging to the federal government. 2020 WL 1105091
21   (D. Ida. March 6, 2020). In Idaho City Light, the government did not oppose Idaho City
22   Light’s motion to prohibit the government from referring to itself as a “victim” out of
23   concern that the term could suggest that Idaho City Light had committed a criminal act and
24   create a potential prejudicial inference in favor of the government. Id. Here, Defendants
25   face criminal charges and are accused of creating, owning, and managing a website that
26   facilitated the exploitation of its victims through prostitution.
27
28


                                                  -4-
      Case 2:18-cr-00422-SMB Document 962 Filed 05/08/20 Page 5 of 9




 1          Next, Defendants rely upon United States v. Lalley, 2010 WL 3946659 (D. NJ.
 2   October 5, 2010). Lalley was an employee with the Newark Police Department charged
 3   with two counts of obstruction of justice for corruptly trying to conceal a past sexual
 4   relationship with the victim by asking the victim not to reveal their relationship to
 5   investigators. Id. at *1. The court removed the term “victim” from the indictment after
 6   concluding that the term “victim” was not necessary for the government to establish that
 7   Defendant had committed a crime of obstruction of justice. Id. at *4. In contrast, here, the
 8   government needs to show Defendants violated the Travel Act as to each of the 51 counts
 9   charged by using interstate commerce to promote, manage, establish, and carry on
10   prostitution, an unlawful activity.
11          Defendants’ concerns that the use of the word “victim” will be unduly prejudicial,
12   or will confuse the jurors under Fed. R. Evid. 403, is easily cured in the jury instructions.
13   At the beginning and end of the trial, the Court will likely instruct the jury on several
14   principles and topics that will mitigate and diffuse the possibility of prejudice, including:
15   the presumption of innocence and burden of proof, what the lawyers say is not evidence,
16   the indictment is not evidence, separate consideration for each defendant and separate
17   consideration for multiple counts. See Ninth Circuit Model Criminal Jury Instructions.
18   (http://www3.ce9.uscourts.gov/jury-instructions/model-criminal, last accessed May 7,
19   2020). These instructions will make clear to the jurors that they are to determine whether
20   each victim was harmed and whether their injuries were proximately or directly caused by
21   the Defendants.
22          B.     The Superseding Indictment Identifies Victims of Defendants’ Travel Act
23                 and Conspiracy Crimes.
24          Defendants argue the government should be precluded from using the term “victim”
25   at trial due to a lack of evidence showing the victims were victimized by the named
26   Defendants. (Doc. 904 at 6.) As a general matter, the government intends to address the
27   victims by their names while they are testifying at trial. But there will be occasions during
28   witness testimony or during opening and closing arguments when referring to the victims


                                                 -5-
      Case 2:18-cr-00422-SMB Document 962 Filed 05/08/20 Page 6 of 9




 1   as a class or collective group will be necessary to move the case along.
 2          Count 1 of the Superseding Indictment charges Defendants with conspiracy; it is
 3   possible to have victims of a conspiracy. United States v. McHenry, 974 F.2d 1031, 1033
 4   (9th Cir. 1991). The conduct underlying the offense of conspiracy consists of (1) an
 5   agreement to accomplish an illegal objective, (2) one or more acts in furtherance of the
 6   illegal purpose, and (3) the requisite intent necessary to commit the underlying substantive
 7   offense. United States v. Pemberton, 853 F.2d 730, 733 (9th Cir. 1988). In some situations,
 8   this conduct can cause a loss to innocent persons who happen to become enmeshed with
 9   the conspirators’ actions. For example, if a conspirator steals an automobile in order to
10   further the conspiracy, the automobile owner has suffered a loss as a result of the
11   conspiracy. That loss transforms the innocent person into a “victim.” McHenry at 1033.
12   The Superseding Indictment describes in detail the nature of the conspiracy and outlines
13   the many overt acts; the government will not re-plead them here. (Doc. 230).
14          Counts 2 through 51 of the Superseding Indictment alleges violations of the Travel
15   Act, an offense where a victim may be involved. United States v. Dailey, 941 F.3d 1183,
16   1190 (9th Cir. 2019). In her plea agreement, Dailey admitted she transported the victim-
17   minor child from Arizona to Nevada with the intent that the child would engage in
18   prostitution and that she took additional, affirmative steps to facilitate the child’s
19   prostitution, including instructing her in the rules of prostitution, renting a hotel room, and
20   buying her provocative clothing to wear.           Id.   Here, the victims identified in the
21   Superseding Indictment will be testifying about how they were injured as a result of
22   prostitution solicitations published on www.backpage.com.             A summary of their
23   experiences is outlined in the Superseding Indictment. (Doc. 230).
24          Defendants’ reliance on United States v. Giraldo-Serna, 118 F. Supp. 3d 377 (D.
25   D.C. 2015) to support their argument that using the term victim would be improper and
26   unduly prejudicial is distinguishable. Giraldo-Serna involved family members seeking
27   rights under the CVRA in a drug trafficking prosecution that resulted in the death of their
28   family member. Id. The court held the family member’s death as a result of his


                                                  -6-
      Case 2:18-cr-00422-SMB Document 962 Filed 05/08/20 Page 7 of 9




 1   involvement with the defendant was not a direct and proximate harm as a result of the
 2   defendant’s charged offense that would afford the family’s rights under the CVRA. Id. at
 3   379. A person is directly harmed by the commission of a federal offense where that offense
 4   is a but-for cause of the harm. Id. at 383 (internal citations omitted). A person is
 5   proximately harmed when the harm is a reasonably foreseeable consequence of the
 6   criminal conduct. Id. While the criminal conduct forming the basis of the conspiracy in
 7   Giraldo-Serna did not bridge the gap in causality between the family member’s death and
 8   the conspiracy, that is not the case here. Here, it is anticipated that each victim will testify
 9   that but for the ads, they would not have been sold for sex (or sold for sex as much as they
10   were).     It is also anticipated that the victims will testify that they engaged in acts of
11   prostitution as a result of being advertised on Backpage. The victims in the Superseding
12   Indictment clearly fall within the definition of crime victim under the CVRA and should
13   be recognized as such. Defendants’ request to preclude the use of the term “victim” should
14   be denied.
15   II.      Reference to the Defendants Collectively as the “Backpage Defendants”
16            Appropriately Classifies the Defendants in this Case.
17            As to Defendants request to preclude the government from mentioning “Backpage
18   Defendants” at trial, the Court should deny Defendants’ request. Defendants are the
19   founders, co-owners, principals, and managers of the website www.Backpage.com; some
20   maintained ownership interest in the company for over a decade while others continued to
21   work for the company until the website was seized in April 2018. While the government
22   intends to refer to Defendants by name when possible, for example when discussing the
23   actions or conduct of a specific Defendant or Defendants, there will be instances when
24   Defendants are discussed as a collective group, e.g., when a particular topic would apply
25   to all Defendants or in relation to an event where all Defendants were involved. The
26   government anticipates this is likely to occur during a victim’s or law enforcement
27   witness’s testimony when there may be a need to distinguish between the defendant-
28   pimp/trafficker and the Backpage Defendants. The purpose of and need to refer to


                                                  -7-
      Case 2:18-cr-00422-SMB Document 962 Filed 05/08/20 Page 8 of 9




 1   Defendants as a collective group would be to shorten the questions posed to witnesses and
 2   is not an “improper shorthand to circumvent iron clad due process protections.” (Doc. 904
 3   at 5.) The cases relied upon by Defendants, Scales v. United States, 367 U.S. 203 (1961)
 4   and Joint Anti-Fascist Refugee Comm. v. McGrath, 341 U.S. 123, 178 (1951) are so
 5   factually disparate from the instant case that it is difficult to draw any inferences. The
 6   bottom line is – the government does not intend to argue to the jury that Defendants are
 7   guilty of the crimes charged in the Superseding Indictment just because Carl Ferrer, the
 8   former CEO of Backpage has admitted guilt. Any additional concerns will be further
 9   mitigated when the jury receives instructions on how to evaluate the credibility of a
10   witness, impeachment evidence – witness, and testimony of witnesses involving special
11   circumstances – benefits, plea, accomplice, immunity. See Ninth Circuit Model Criminal
12   Jury Instructions. (http://www3.ce9.uscourts.gov/jury-instructions/model-criminal, last
13   accessed May 7, 2020).
14   III.   Backpage Lawyers
15          As stated above, the Court should deny as moot Defendants’ request to preclude the
16   government from referring to defense counsel as “Backpage lawyers” because government
17   does not intend to refer to defense counsel as “Backpage lawyers.” If the government needs
18   to refer to defense counsel at trial, it will do so with defense counsel’s name or generally
19   and collectively as “defense counsel.”
20          To be cautious, however, the government informs the Court that to the extent there
21   is testimony regarding the many civil and criminal lawsuits Backpage and its founders,
22   owners, principals and managers are involved in, there may be mention that Backpage
23   retained lawyers to mount their defense. If that occurs, then likely there will be some
24   discussion regarding Backpage lawyers or lawyers for Backpage.
25   IV.    Conclusion
26          For all the foregoing reasons, the government respectfully requests that the Court
27   deny the Defendants’ Motion in Limine to Preclude Certain References to Witnesses,
28


                                                -8-
      Case 2:18-cr-00422-SMB Document 962 Filed 05/08/20 Page 9 of 9




 1   Defendants, and Defense Counsel.
 2          Respectfully submitted this 8th day of May, 2020.
 3                                            MICHAEL BAILEY
                                              United States Attorney
 4                                            District of Arizona
 5                                            s/ Margaret Perlmeter
                                              KEVIN M. RAPP
 6                                            MARGARET PERLMETER
                                              PETER S. KOZINETS
 7                                            ANDREW C. STONE
                                              Assistant U.S. Attorneys
 8
                                              JOHN J. KUCERA
 9                                            Special Assistant U.S. Attorney
10                                            BRIAN BENCZKOWSKI
11                                            Assistant Attorney General
                                              U.S. Department of Justice
12                                            Criminal Division, U.S. Department of Justice

13                                            REGINALD E. JONES
                                              Senior Trial Attorney
14                                            U.S. Department of Justice, Criminal Division
                                              Child Exploitation and Obscenity Section
15
16
17
                                 CERTIFICATE OF SERVICE
18
            I hereby certify that on this same date, I electronically transmitted the attached
19
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
20
     Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
21
     as counsel of record.
22
23
     s/ Marjorie Dieckman
24   U.S. Attorney’s Office

25
26
27
28


                                               -9-
